Holden, J.
1. In order for the owner of a tract of land to have the lines around the same surveyed and marked anew by proeessioners under Civil Code, § 3244 et seq., he must make application in- writing to the processioners of the district in which a portion or all of - the land is situated. Ballard v. Haines, 115 Ga. 847 (42 S. E. 218).
2. It is proper that one application be addressed to all three proeessioners; but the proceedings will not be unlawful if the applicant addresses a separate application to each of the proeessioners.
3. It is sufficient if such applications are sent to the proeessioners and received by them through the U. S. mails.
4. Where the proeessioners in their return, which, with the plat of the surveyor, was filed with the ordinary, recited that they were “applied to by S. C. Stovall [the applicant] to trace and mark anew the linos around a certain tract of land,” etc., the presumption is that a proper application in writing was made to them by the applicant before they acted in the premises; and in the absence of proof that no such application was thus made, a motion by the protestant to dismiss the proceedings should be denied.
5. It is proper that the proeessioners file the application to them, together with their report and the plat of the surveyor, with the ordinary; but a failure to thus file such application will not afford a good ground upon which to dismiss the proceedings.
6. The plat was not inadmissible in evidence on the ground that the survey of the tract of land, containing less than 200 acres, was laid down by a scale of 200 feet to the inch, instead of a scale of 10 chains to the inch as required by rule 56 of the superior court; as such rules do not apply to surveys made by the county surveyor acting with proeessioners under an application of the owner of land to the .proeessioners to have the lines around the same surveyed and marked anew.

Judgment affirmed.


All the Justices conciwr.

Processioning. Before Judge Roan. DeKalb superior court.
September 12, 1908.
C. W. Smith and Hines & Jordan, for plaintiff in error.
Kontz & Austin, contra.